Citation Nr: 0627579	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  05-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
January 1972.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO), 
which denied entitlement to the requested benefit.  The 
veteran testified before the undersigned at a personal 
hearing at the RO in May 2006.


FINDING OF FACT

The veteran has bilateral peripheral neuropathy related to 
his service-connected diabetes mellitus.


CONCLUSION OF LAW

Peripheral neuropathy is proximately due to or the result of 
the service-connected diabetes mellitus.  38 U.S.C.A. §§ 
1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328, rev'd on other grounds (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a July 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  This 
letter informed the veteran of what evidence was needed to 
substantiate his claim.  He was informed of what evidence and 
information VA would obtain in his behalf and what evidence 
and information he could submit.  He was also told to submit 
any evidence relevant to his claim.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for service connection is being granted, the RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award, so there can be no possibility of any 
prejudice to the veteran.


II.  Applicable laws and regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005).

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.




III.  Factual background and analysis

The relevant evidence of record noted that he had been 
diagnosed with diabetes mellitus in February 2003.  At the 
time of this diagnosis, his sensory and motor reflexes were 
normal.  In September 2003, he complained that his feet would 
burn at night.  It was noted that he had been a heavy 
drinker.  It was opined that his foot complaints could be 
secondary to diabetic neuropathy or to damage done to the 
nerve endings by alcohol when he used to drink heavily.

The veteran was examined by VA in February 2004.  He reported 
that his feet would hurt at night and that these complaints 
had been present for the past 10 to 12 years.  These 
complaints, therefore, had preceded his diagnosis of diabetes 
by many years.  The diagnosis was diabetic neuropathy.  It 
was again noted that the burning in both feet had been 
present for 10 to 12 years; this had preceded his diagnosis 
of diabetes by many years.

A VA outpatient treatment record from April 2004 noted the 
veteran's paresthesias to the feet, mainly consisting of hot 
and cold sensations, especially at night.  There were no 
apparent deficits noted at the time.  The assessment was 
diabetes mellitus; the paresthesias to the feet were noted to 
be secondary to early signs of neuropathy.

A VA examination was performed in July 2004.  The veteran was 
noted to have quit drinking 3 years ago.  He described a 
burning pain in the balls of the feet.  He reconfirmed his 
statement that these complaints had been present for the past 
10 to 12 years.  He said that he had not sought treatment for 
these complaints.  The diagnosis was neuropathy, both feet, 
burning in the balls of the feet, onset 10 to 12 years 
before.  His peripheral neuropathy was noted to have preceded 
the diagnosis of diabetes by 10 years.  The examiner opined 
that "[w]ith the information available to me, it is not 
likely that the numbness and tingling that started 8 to 10-
years or 10-12 years is related to  his diabetes."

The veteran was then seen in VA's neurological clinic in 
September 2004.  He complained of burning in the feet, 
particularly in the evening.  This pain was exacerbated by 
touch; at times, he could not place covers over his feet 
secondary to his increased discomfort.  He had decreased 
sensation for the modalities of temperature, light touch, 
pinprick, and vibration in the distal lower extremities.  It 
was commented that before diabetes could be diagnosed as the 
cause, other possible etiologies had to be ruled out.  He was 
placed on Neurotin.  In January 2005, he noted that, since 
being placed on Neurotin, his burning pain, numbness, and 
tingling had subsided substantially.  He was still bothered 
by occasional paresthesia in the feet, but his symptoms were 
much, much less.  Laboratory studies ruled out causes other 
than diabetes for his complaints.  The impression was long 
history of diabetes mellitus and what appeared to be diabetic 
poly-neuropathy affecting his lower extremities.

The veteran was examined by VA in April 2006.  He stated that 
his neurological symptoms had begun in late 2000 or early 
2001, not 10 to 12 years before the diabetes diagnosis.  He 
described having burning on the balls of the feet and on the 
base of his toes.  He said that this was severe and was 
progressing and worsening.  The diagnosis was neuropathy, 
present in both feet and both hands.  The examiner opined 
that "[t]his condition is most likely greater than 50-50 
chance secondary to diabetes."

The veteran testified before the undersigned at a personal 
hearing at the RO in May 2006.  He stated that it was 
suspected that he had had diabetes in 2000, although the 
diagnosis was not confirmed until November 2003.  He denied 
ever telling any examiner that his neuropathy had been 
present 10 to 12 years before his diabetes diagnosis (in 
fact, he stated that the examiner in July 2004 had been too 
distracted by his own problems to conduct an examination).  
He stated at the hearing that his neuropathy had only been 
present 2 years prior to his diabetes diagnosis.

After a careful review of the evidence of record, it is found 
that service connection for peripheral neuropathy has been 
established.  The Board does note that there are two VA 
examinations of record that reflect the veteran's statement 
that his peripheral neuropathy had existed 10 to 12 years 
prior to his diagnosis of diabetes, thereby suggesting that 
it is not related to his service-connected diabetes ( in 
fact, the VA examiner in July 2004 had opined that it was not 
likely that the numbness that had been present years before 
the diagnosis was related to his diabetes).  However, there 
is no objective documentation in the record that reflects 
complaints of peripheral neuropathy in the 1990's and the 
veteran has denied that he had ever made this assertion.  In 
any event, the VA outpatient treatment records from 2004 and 
2005 had found no other cause for these complaints.  Finally, 
the VA examination conducted in April 2006 had found that 
there was a greater than 50-50 chance that the diagnosed 
peripheral neuropathy was secondary to his diagnosed 
diabetes.  Therefore, after resolving any reasonable doubt in 
the veteran's favor, it is found that the evidence is in 
equipoise and that an award of service connection for 
peripheral neuropathy as secondary to the service-connected 
diabetes mellitus is justified.

In conclusion, it is found that the preponderance of the 
evidence supports the veteran's claim for service connection 
for peripheral neuropathy as secondary to the service-
connected diabetes mellitus.


ORDER

Entitlement to service connection for peripheral neuropathy 
as secondary to the service-connected diabetes mellitus is 
granted.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


